                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                                No. 18-10073-01-JWB

RAYQUAN HILL,

                       Defendant.




                                MEMORANDUM AND ORDER

        This matter came before the court on February 13, 2019, for a hearing on Defendant’s

Motion to Appoint New Counsel (Doc. 34), and for a hearing pursuant to 18 U.S.C. § 4247(d) to

determine Defendant’s competency to stand trial. For the reasons stated at the hearing, and as

supplemented in this order, Defendant’s Motion to Appoint New Counsel (Doc. 34) is DENIED

and the court finds that Defendant is competent to stand trial.

       I. Background

       Defendant filed a motion on September 21, 2018, to determine Defendant’s competence to

stand trial. (Doc. 38). The motion requested an order for a mental examination and a hearing to

determine competency. The court granted the motion after a hearing. Based on its inquiry, the

court found reasonable cause to believe Defendant may be suffering from a mental disease or

defect that may make him unable to assist properly in his defense. (Doc. 41.) The court ordered

Defendant to be transported to a federal medical center as designated by the Federal Bureau of
Prisons for examination by a BOP examiner. (Id. at 2.) The order directed the examiner to prepare

and file the report of the findings pursuant to § 4247(b).

       An examination was performed by Samantha Shelton, Psy. D. The report was received by

the court on January 22, 2019. The parties agreed to the admission of the report during the

competency hearing and it will be filed on the docket.

       II. Discussion

       A. Competency Determination

       The court has reviewed the report of Dr. Shelton. Dr. Shelton’s report extensively reviews

Defendant’s education, employment, medical, and mental health history. Dr. Shelton notes that

Plaintiff was diagnosed with Attention Deficit Hyperactivity Disorder (ADHD) and Asperger’s

Syndrome [Autism Spectrum Disorder] during childhood. Dr. Shelton opined that Defendant was

not experiencing any major mood disturbances and determined that his Autism Spectrum Disorder

was mild. Dr. Shelton further observed that Defendant did not exhibit observable symptoms to

meet the criteria for Autism Spectrum Disorder but that his well-documented history supported

the diagnosis. Based on the evaluation and medical information, Dr. Shelton determined that

Defendant had the following diagnosis: Autism Spectrum Disorder; Cannabis Use; and Adult

Antisocial Behavior.

       Dr. Shelton administered various tests, including the Wechsler Abbreviated Scale of

Intelligence (WASI-II) and the Minnesota Multiphasic Personality Inventory (MMPI-2). Notably,

Defendant’s test scores reflect that he has the ability to reason based on learned information. Dr.

Shelton compared his test results with previous tests that Defendant had taken in August 2018 and

determined that Defendant’s intellectual functioning was within the low average range.

Defendant’s conduct during his time in the institution was also evaluated. Defendant interacted



                                                 2
appropriately with other inmates, engaged in appropriate communication, and understood and

responded to questions from the evaluator.

       Dr. Shelton concluded that there was no objective evidence to indicate that Defendant

suffers from a major mental disorder that would impair his ability to understand the nature and

consequences of the court proceedings or his ability to assist in his defense. Defendant displayed

a stable mental status throughout the evaluation and adequate understanding of basic legal concepts

and skills. Defendant was attentive and able to concentrate during hours of evaluation. Dr. Shelton

concluded that Defendant is fully competent to understand the nature and consequences of the

court proceedings and assist defense counsel in his defense.

       Defendant was placed under oath and the court questioned Defendant regarding

Defendant’s examination and ability to understand the proceedings. In response to inquiries by

the court, Defendant stated that he understood the charges and the potential sentence. Defendant

stated that he had discussed the statutory range and his potential guideline sentencing range with

his attorney. Defendant responded upon inquiry that he is able to think more clearly now that he

has not been using marijuana. The court also discussed Defendant’s motion to appoint counsel.

In the motion, Defendant addressed his concerns with the proposed plea agreement and the factual

basis. The motion also discusses the evidence in this case, including a video of the incident and

the involvement of a co-defendant. This suggests that Defendant is able to understand the nature

of the charges. Defendant’s motion also suggests that he has been active in his defense based on

his communications with his attorney.

         The court concludes that the opinions in Dr. Shelton’s report are well-founded and that

the totality of the report, as well as the court’s observations and discussion with Defendant, show

by a preponderance of the evidence that Defendant is able to understand the nature and



                                                3
consequences of the proceedings against him and is able to properly assist in his defense. See 18

U.S.C. § 4241(d) (preponderance standard governs competency determination.)               The court

therefore finds Defendant is competent to stand trial.

       B. Motion to Appoint Counsel

       Defendant has moved to appoint new counsel on the basis that there is a conflict of interest.

(Doc. 34.) The court held a hearing on Defendant’s motion. During the hearing, the court

conducted an examination of Defendant regarding his motion. For a portion of that hearing, the

court closed the courtroom to the public and excluded the government, but Defendant’s counsel

remained present. The transcript of that portion of the hearing was ordered to be maintained sealed

and ex parte.

       “Although the Sixth Amendment provides defendants with the right to counsel in criminal

cases, defendants who are appointed counsel are not entitled to counsel of their own choosing.”

United States v. Frech, 149 F.3d 1192, 1998 WL 317472 at *2 (10th Cir. 1998) (citing United

States v. Nichols, 841 F.2d 1485, 1504 (10th Cir. 1988)). To permit a substitution of counsel,

Defendant must show good cause, such as “conflict of interest, a complete breakdown of

communication or an irreconcilable conflict which leads to an apparently unjust verdict.” McGee

v. Kansas, No. 13-3060-SAC, 2015 WL 5098255, at *8 (D. Kan. Aug. 31, 2015); United States v.

Blaze, 143 F.3d 585, 593 (10th Cir. 1998).

       A conflict of interest is present when there is a division of loyalties that affects counsel’s

performance. United States v. Williamson, 859 F.3d 843, 851 (10th Cir. 2017). An actual conflict

of interest will warrant a substitution of counsel when counsel is “forced to make choices” that

advance the interest of others to the detriment of his client. Id. at 852. Based on the in camera




                                                 4
hearing, the court finds that Defendant has not shown that there is a conflict of interest in this

matter.1

         Defendant also asserted that there was a disagreement regarding the language in the plea

documents. “Good cause for substitution of counsel consists of more than a mere strategic

disagreement between a defendant and his attorney; rather, there must be a total breakdown in

communications.” United States v. Lott, 310 F.3d 1231, 1249 (10th Cir. 2002). In order to prove

a total breakdown, Defendant “must put forth evidence of a severe and pervasive conflict with his

attorney or evidence that he had such minimal contact with the attorney that meaningful

communication was not possible.” Id. Defendant has not done so. Based on the in camera inquiry

conducted by the court, the court finds that there was not a total breakdown in communications in

this matter.

         III. Conclusion

         IT IS THEREFORE ORDERED that Defendant’s Motion to Appoint Counsel (Doc. 34) is

DENIED. The court determines that Defendant is competent to stand trial.

         IT IS SO ORDERED this 14th day of February, 2019.



                                                       ___s/ John W. Broomes____________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE




1
 Due to the in-camera nature of the hearing, this order is written in general terms with respect to the specific matters
addressed at the hearing. In the event of an appeal or consideration of an appeal, authorized parties or the reviewing
court should refer to the hearing transcript for specific details.

                                                           5
